DETAILED ACTION
Allowable Subject Matter
Claims 2-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu US 2017/0264873 hereinafter referred to as Muramatsu in view of Patel et al. US 2005/0275931 hereinafter referred to as Patel.
In regards to claim 1, Muramatsu teaches:
“A projection direction change device, comprising: a mirror that reflects light emitted from a projection lens unit of a projector”
Muramatsu teaches in Figure 1 a projector 1 and a mirror unit 3 and light reflecting from mirror unit 3 to various surfaces around the room.
“a mirror support part that rotatably supports the mirror around a first axis and a second axis”
Muramatsu teaches in Figure 5 and paragraph [0064] projector 1 and mirror unit 3 are arranged to hang from ceiling 70.  Figure 3 illustrates the mechanism that allows rotation in two axis J1 and J2.
“a first drive part that rotary drives the mirror around the first axis; and a second drive part that rotary drives the mirror around the second axis”
Figure 2 mirror unit 3 includes a tilt drive unit 32 and a pan drive unit 31.
“wherein an intersecting point of the first and second axes is positioned [at the same point relative to] the projection lens unit [as where] a geometric barycenter of the mirror is”
From Figure 1 the shape of the mirror is a square.  The geometric barycenter of a square is the center of the square.  From Figures 1-3 inter alia, the attachment is made at the center of the mirror.
Muramatsu does not explicitly teach:
“[rotation axis is positioned] closer to [the projection lens unit] than [a geometric barycenter of the mirror is]”
However, this feature is nothing more than placing the attachment of the rotation support offset from the center.  This would be considered a routine implementation based on the particular design constraints.  For example, those of ordinary skill readily understand that the point of attachment defines the rotation characteristics and therefore consider this when designing an optical system.  This feature does not provide any unpredictable results because it merely results in the reflection of light via a mirror as defined the rotation axis of the mirror.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Patel teaches in Figure 3 deformable hinge 129 is attached in an offset fashion from the center of the mirror.  Figure 2 teaches that the hinge is located further away from the incident light, which means from Figure 1 that the rotation axis (where hinge is attached) is closer to lens 112 for projection onto display 114.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Muramatsu in view of Patel to have included the features of “[rotation axis is positioned] closer to [the projection lens unit] than [a geometric barycenter of the mirror is]” because the asymmetric rotation of the mirror plate is more advantageous in obtaining higher contrast ratio (Patel [0051]).
In regards to claim 7, Muramatsu/Patel teach all the limitations of claim 1 and further teach:
	“further comprising a mirror controller that indicates a drive amount of the mirror to the first and second drive parts”
	Muramatsu Figure 3 mirror controller 33.
In regards to claim 9, Muramatsu/Patel teach all the limitations of claim 1 and further teach:
	“further comprising a position adjustment mechanism that allows the mirror to be displaced along a direction of projection from the projection lens”
	Muramatsu Figure 7 and paragraph [0074] teaches installing the mirror at various different positions along the direction of projection.  If it can be installed at various positions it must have a means to do this.
	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Patel and further in view of S et al. hereinafter referred to as S.
	In regards to claim 8, Muramatsu/Patel teach all the limitations of claim 7 but do not explicitly teach:
	“further comprising an attitude sensor that detects a state of an attitude of the mirror, wherein the mirror controller adjusts a drive amount of the mirror based on the state of an attitude”
	S teaches in column 5 line 40-45 sensor hub 310 provides one or more devices to determine an orientation of the electronic device 400 in which the adaptable FOV subsystem 405 is installed. As described above, such orientation-determining devices can include conventional accelerometers, gyroscopes, and/or the like.  S further teaches in column 5 lines 55-60 Information indicative of the electronic device 400 orientation and/or mode of operation generated by the sensor hub 310 can be provided as an input to the mirror control mechanism or mirror controller 340.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Muramatsu/Patel in view of S to have included the features of “further comprising an attitude sensor that detects a state of an attitude of the mirror, wherein the mirror controller adjusts a drive amount of the mirror based on the state of an attitude” conventional electronic devices are unable to adapt to the FOV requirements for various modes of operation in which the camera of an electronic device is used in various angular positions (S column 1 lines 34-36).
	In regards to claim 10, Muramatsu/Patel teach all the limitations of claim 7 but do not explicitly teach:
	“An image projection system comprising: the projection direction change device of claim 7”
	See claim 7.
“the projector that projects an image; an image output device that outputs an image to the projector:”
	Muramatsu teaches the projection unit emits projection light for displaying an image (Abstract).  At some point the image must have been inputted to the projector.
	“and a controller that sends a command signal about the attitude of the mirror to the mirror controller and outputs an image output signal synchronized with the command signal to the image output device”
	S teaches in column 5 line 40-45 sensor hub 310 provides one or more devices to determine an orientation of the electronic device 400 in which the adaptable FOV subsystem 405 is installed. As described above, such orientation-determining devices can include conventional accelerometers, gyroscopes, and/or the like.  S further teaches in column 5 lines 55-60 Information indicative of the electronic device 400 orientation and/or mode of operation generated by the sensor hub 310 can be provided as an input to the mirror control mechanism or mirror controller 340.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Muramatsu/Patel in view of S to have included the features of “and a controller that sends a command signal about the attitude of the mirror to the mirror controller and outputs an image output signal synchronized with the command signal to the image output device” conventional electronic devices are unable to adapt to the FOV requirements for various modes of operation in which the camera of an electronic device is used in various angular positions (S column 1 lines 34-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422